Citation Nr: 1141142	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  11-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), bipolar disorder, schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  He also served in the Army Reserve from 1973 to 1984.  

This matter is on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) at the RO in December 2010.  A transcript of the hearing is of record.

A review of the record shows that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) was under appeal.  However, at his hearing before the DRO, the Veteran requested that his TDIU rating be withdrawn.  As this issue was withdrawn prior to the submission of the Veteran's substantive appeal, it is not before the Board for consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board determines that further development is necessary before the merits of the claim may be addressed.

Here, the Veteran has submitted a claim for entitlement to service connection for an acquired psychiatric disorder, which he has characterized as PTSD, after being sexually assaulted on or about November 27, 1967.  He states that he was assigned to Company A of the 1st Training Battalion at Fort Benning, Georgia at that time.  He says he reported the incident to his chain of command.  See Veteran's Statement dated July 2008.  In fact, he specifically identified members of his chain of command by name.  

While the Veteran has consistently stated the nature of the assault and the actions he took with his chain of command afterward, it is unclear what action, if any, was taken.  In his June 2008 statement, the Veteran stated that he reported the incident to a barracks watchstander and that the incident was "logged into the morning report following the incident."  In November 2009, the RO deferred adjudication of the claim in order to acquire the morning reports from the time of the alleged assault.  However, this development was never undertaken due the Veteran's subsequent report that the assault "was not documented in the morning reports and was swept under the carpet."  See Report of Contact dated November 2009.  In a February 2010 statement, the Veteran disputed that this is actually what he said in the telephone communication.  He instead asserted that it was entered in the morning reports, but was "later deleted."  

Given the ambiguity regarding the Veteran's statements, the Board concludes that an effort should be made to acquire the morning reports and any other relevant documentation from his unit from November 1967 in order to determine whether his assertions may be verified.  

Moreover, the Board notes that the Veteran was sent a VCAA compliant letter in August 2008 that provided him examples of what evidence he can submit in order to corroborate his claimed sexual assault.  Such examples included dates of medical treatment, statements from people who knew him at the time and statements by medical personnel.  However, in his February 2010 Notice of Disagreement, he stated that he never received this notice.  It is not clear that the Veteran understood that he was still welcome to submit this type of evidence.  Notably, the evidence the Veteran has submitted since then does not indicate that he fully understands why his claim has been denied up to this point.  Therefore, while the above development is being completed, he should be sent another letter emphasizing the reasons and bases of the RO's prior denial of the claim, namely that his asserted sexual has not been verified, as well as the types of evidence he may submit to corroborate his assertions.   

Next, although the Veteran's primary claim has been for PTSD, the post-service treatment records also indicate diagnoses of major depression as well as other types of psychoses.  The record shows that the Veteran has carried a diagnosis of depression for over 20 years.  The law has changed in claims such as the one here.  Specifically, the United States Court of Appeals for Veterans Claims has held that, while a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider his claim as one for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore the RO should also consider entitlement to service connection for these diagnosed disorders as well.  

Next, while there is some evidence supporting the Veteran's assertion that he has PTSD as a result of an in-service sexual assault, there is also evidence that weighs against such a finding.  Notably, in a report dated in May 2008, J.D.S., Psy.D., initially diagnosed the Veteran as having PTSD that was possibly due to a military sexual trauma or a sexual trauma at some other time.  A May 2008 report from K.E.D., LCSW, referenced the Veteran being the victim of childhood abuse.   However, in April 2009, Dr. S. definitively states that the Veteran suffered from PTSD due to military sexual trauma.  No explanation was provided for shift in opinion.  Similarly, while he more recently reports that the Veteran did not start drinking until he entered service, Dr. S. originally reported that the Veteran began drinking at age 15.

Notwithstanding the divergent medical record, it does not appear that sufficient consideration was given to a statement submitted by his ex-wife in October 2008.  There, she stated that she knew the Veteran intimately since at least 1963 and was engaged to the Veteran in 1967.  She also stated that she saw him prior to his deployment overseas (and presumably after the alleged assault), and that "something was not right." She specifically observed symptoms such as heavy drinking, lack of intimacy and isolation.  

Given the ex-wife's statements along with the conflicting evidentiary record, the Board concludes that a VA psychiatric examination and opinion is necessary in order to determine the nature and etiology of his psychiatric disorder.  

Finally, the claims file reflects that the Veteran has received medical treatment from the Orlando VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that facility dated up to January 2011, any additional records should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran with notice in compliance with the VCAA and 38 C.F.R. § 3.159 that notifies him of what evidence he must show to support a claim for PTSD as secondary to a personal assault as well as what evidence is necessary to show to support a claim for a psychiatric disorder other than PTSD.  

2. Obtain the Veteran's treatment records from the VA Medical Center in Orlando, Florida, since January 2011.  If the Veteran has undergone any private mental health treatment that has not been associated with the claims file, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so. A record of any negative development should be included in the claims file.

3.  Contact all appropriate agencies, such as the Joint Services and Research Center (JSRRC), the National Personnel Records Center (NPRC) and the Department of the Army, in an attempt to verify the Veteran's claimed in-service personal assault that occurred on or about November 27, 1967 while assigned to Company A of the 1st Training Battalion at Fort Benning, Georgia.

This search should specifically include, but should not be limited to, a review of any available morning reports, command histories, records of disciplinary action or other similar investigations, and other documents that would address with Veteran's psychiatric condition (such as records associated with the Veteran's induction into the Personal Reliability Program).  If the Veteran is able to recall the names of his attackers, any records related to their assignments during that time should also be acquired.  

All efforts to obtain these records and verification must be fully documented and a negative response is required if no records are available.

4.  After the above development is completed, schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disorder.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed, and pertinent pathology should be noted in the examination report.

The psychiatrist is asked to opine whether it is at least as likely as not that the Veteran was physically or sexually assaulted in service.  Reference should be made to any behaviors or personality changes that would tend to support or negate such a conclusion.  

If the psychiatrist is of the opinion that a personal assault(s) occurred, the psychiatrist should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service. 

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record. 

The examiner should provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered. 

5.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

